Citation Nr: 0511276	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  98-04 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for lower back strain 
with absent ankle reflexes in the lower extremities, with a 
current combined evaluation of 40 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for lower back strain.  

In June 1999 and October 2003, the Board remanded the claim 
for additional development and adjudicative action.  In 
August 2001, the RO granted a 20 percent evaluation for lower 
back strain, effective February 26, 1997.  In February 2005, 
the RO granted two separate 10 percent evaluations for absent 
ankle reflexes of the lower extremities associated with the 
service-connected lower back strain, effective February 26, 
1997.  The veteran has stated that he is not satisfied with 
these evaluations, and thus the appeal continues.

The Board notes that in the March 2005 supplemental statement 
of the case, the RO labeled the issue as, "Entitlement to a 
combined evaluation in excess of 30 percent for lower back 
strain with absent ankle reflexes and diminished pinprick 
sensation, bilateral extremities."  However, based upon the 
application of the Combined Ratings Table, the combined 
evaluation for the lumbar spine is 40 percent.  See 38 C.F.R. 
§ 4.25 (2004).  The RO conceded such in the March 2005 rating 
decision, as it showed that prior to the grant of service 
connection for post-traumatic stress disorder (at which time, 
the veteran was assigned a 30 percent evaluation), the 
veteran had a combined evaluation of 40 percent for the 
service-connected lower back strain and the absent ankle 
reflexes of the lower extremities. 

In a March 2002 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation.  The record does not reflect that the 
veteran appealed that determination; however, the veteran has 
submitted documentation, stating that he appealed the 
assignment of the 30 percent evaluation within the one-year 
appeal period.  The Board may not, in the first instance, 
address the issue of whether the veteran filed a timely 
notice of disagreement following the issuance of the March 
2002 rating decision.  Therefore, it is referring that issue 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  Additionally, the 
veteran has raised a claim for a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.  This issue is also referred 
to the RO for initial consideration and appropriate action.  
Id.


FINDING OF FACT

Lower back strain is manifested by no more than moderate 
functional impairment of the lumbar spine with no more than 
mild incomplete paralysis of the lower extremities.  


CONCLUSION OF LAW

The criteria for a combined evaluation in excess of 
40 percent for lower back strain with absent ankle reflexes 
in the lower extremities have not been met.  38 U.S.C.A. 
§§ 1155; 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001), 
Diagnostic Code 5237 (2003); 4.124a, Diagnostic Code 8520 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for an increased evaluation for lower 
back strain in a March 2004 letter.  VA informed the veteran 
that in order to establish an increased evaluation for the 
service-connected disability, the evidence would need to show 
that his disability had worsened.  The letter also notified 
the veteran that VA was responsible for getting relevant 
records held by any federal agency, which included service 
medical records or other military records, and medical 
records at VA hospitals.  VA also told the veteran that on 
his behalf, it would make reasonable efforts to obtain any 
relevant records not held by a federal agency, which could 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  VA 
noted that in order to obtain any records, the veteran would 
need to provide it with enough information about the records 
so that VA could request them from the person or agency who 
had them.  Finally, VA told the veteran, "As we consider 
your appeal, we ask that you please provide us with any 
evidence or information you may have pertaining to your 
claim."  (Emphasis in original.)  

Additionally, VA has notified the veteran the reasons why he 
does not warrant an evaluation in excess of 20 percent for 
the limitation of motion of the lumbar spine and evaluations 
in excess of 10 percent for the neurological symptoms he has 
associated with each leg as a result of the service-connected 
disability in the December 1997 and February 2004 rating 
decisions, the statements of the case, and the supplemental 
statements of the case.  The April 1998 statement of the case 
and the August 2001 and March 2005 supplemental statements of 
the case also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought.  The duty 
to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
First, the veteran's claim was submitted in 1997, which was 
prior to the enactment of the VCAA and therefore a VCAA 
letter could not have been sent prior to the issuance of the 
rating decisions on appeal.  Regardless, the veteran was 
adequately furnished with the type of notice required by VCAA 
and has had an opportunity to identify evidence and submit 
evidence in connection with his claim.  Any error resulting 
from VCAA notice subsequent to the initial rating decision 
was harmless error, as it pertains to this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO's 
subsequent actions and notice to the veteran effectively 
cured any VCAA notice defect.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The veteran was informed of the 
evidence necessary to substantiate his claim.  The provisions 
of VCAA have been substantially complied with and no useful 
purpose would be served by delaying appellate review of this 
claim for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA examination reports.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  Following the issuance of 
the March 2004 VCAA letter and the March 2005 supplemental 
statement of the case, the veteran submitted a written 
statement indicating he had no additional evidence to submit 
regarding his back.  The Board notes that it is aware that 
the veteran has stated that he is in receipt of Social 
Security disability benefits; however, he has specifically 
attributed those benefits to his post-traumatic stress 
disorder, and not the service-connected lower back strain.  
Thus, the Board finds no reason to remand to obtain the 
medical records that the Social Security Administration 
relied upon in granting the benefits, as the veteran has made 
it clear that they were granted for a disability other than 
the service-connected lower back strain.  Finally, the 
veteran has been provided with multiple examinations in 
connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Factual Background

Service connection for lumbosacral strain was granted by 
means of an August 1989 rating decision and assigned a 
noncompensable evaluation, effective February 1, 1989.  In 
June 1996, the RO granted a 10 percent evaluation for 
lumbosacral strain, effective January 10, 1995.  In December 
1997, the RO reclassified the service-connected disability as 
lower back strain.  As stated above, a 20 percent evaluation 
was granted in August 2001 and two, separate 10 percent 
evaluations were granted for absent ankle jerks of both lower 
extremities, which brought the veteran's combined disability 
evaluation to 40 percent for the lower back strain.  

In February 1997, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, asserting that his service-
connected disability had worsened to the point where he had 
to have an epidural injection.  He noted he had had to miss 
several days from work and that this back pain made it 
difficult for him to walk.  

A January 1997 private medical record shows that the veteran 
was seen with leg pain secondary to degenerative disc disease 
and underwent an epidural injection.  In August 1997, the 
veteran was seen with continued complaints of not being able 
to sit for a significant period of time.  That same month, 
the veteran reported having continual discomfort.  Straight 
leg raising was positive at 85 degrees on the left.  The 
private physician stated that he had reviewed the magnetic 
resonance image (MRI) of the veteran's lumbar spine, which 
showed a "congenital narrowing of his canal."  He stated 
the veteran also had what appeared to be a disc herniation at 
L5, S1 and some bulging at L4 and L5.  The physician 
recommended that the veteran be seen by a neurosurgeon.

In August 1997, the veteran was seen by a neurosurgeon.  He 
stated that the MRI revealed a congenitally narrowed spinal 
canal with some stenosis at L3-L4 and L4-L5.  He recommended 
that the veteran undergo a decompressive laminectomy.

An October 1997 VA examination report shows that the veteran 
reported that his back was getting progressively worse to the 
point that he might have to undergo surgery.  The examiner 
stated that the veteran walked without a limp and without a 
cane or other appliance.  He stated the veteran had no 
postural deformities or a fixed deformity.  Musculature of 
the back was noted to be "good."  Range of motion revealed 
92 degrees of flexion, 30 degrees of extension, 22 degrees of 
left lateral flexion, and 27 degrees of right lateral 
flexion.  The examiner noted that the veteran had slight 
objective evidence of pain on motion.  The diagnosis entered 
was degenerative joint disease of the lumbosacral spine with 
slight loss of function due to pain.  

The record shows that in November 1997, the veteran underwent 
a decompressive laminectomy.  The surgeon noted that the 
veteran was shown to have a moderate degree of stenosis at L3 
and L5.

A May 1998 VA examination report shows that the veteran 
reported that the November 1997 surgery had improved his 
condition.  He stated that his legs did not hurt anymore.  
The veteran complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  He described having 
flare-ups in his back approximately once or twice a week.  
The veteran stated that the precipitating factors were 
sitting too long or bending, but that standing up and bending 
backwards helped alleviate the factors.  The examiner stated 
that there was an additional 15-percent impairment during a 
flare-up.  He noted the veteran did not use any assistive 
device.  Range of motion was 40 degrees of flexion, 
30 degrees of extension, 25 degrees of lateral flexion to the 
right, and 20 degrees of lateral flexion to the left.  The 
examiner noted that motion stopped when pain began.  He 
stated it was "impossible" to state to what extent and in 
which degrees range of motion or spinal function was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  The 
examiner stated that there was evidence of painful motion, 
spasm, and weakness but no tenderness.  He noted the veteran 
walked very slowly without a limp and sat down with caution.  
Musculature of back was described as "good."  The examiner 
stated he could not detect neurological abnormalities.  He 
entered a diagnosis of post laminectomy and discectomy of the 
lumbar spine with functional loss due to pain.  The examiner 
opined that the spinal stenosis was congenital.

In May 1998, the RO denied service connection for 
decompressive laminectomy L3, L5 due to lumbar spinal 
stenosis L3-L4, L4-L5.  The veteran did not appeal that 
determination.

In a September 1998 letter, the private neurosurgeon who had 
examined the veteran in August 1997, stated that the veteran 
had been found to have a congenital narrowing of his spinal 
canal but that he was unable to state whether this finding 
was service connected or not.  However, he stated that this 
finding appeared to be congenital.

A September 1999 addendum shows that the same examiner who 
had examined the veteran in May 1998 had an opportunity to 
review an August 1999 MRI of the veteran's lumbar spine, 
which he stated showed L4-L5 and L5-S1 annular bulge and no 
evidence of stenosis of the canal, thecal sac, or foramina.  
He entered a diagnosis of post laminectomy and discectomy of 
the lumbar spine with functional loss due to pain.  

A September 2000 VA examination report shows that the 
examiner had an opportunity to review the claims file and 
reported the relevant medical history of the veteran's low 
back disorder.  The veteran complained of pain, weakness, 
stiffness, fatigability, and lack of endurance.  He stated he 
had flare-ups but could not state what caused them or 
alleviated them.  The veteran reported that he used a TENS 
brace 95 percent of the time and used a cane when he was not 
at work.  The veteran stated he was a security guard.  The 
examiner reported the veteran's range of motion of the lumbar 
spine along with what was considered the normal range for 
that motion.  The veteran had 71 degrees of flexion 
(90 degrees), 28 degrees of extension (30 degrees), 
27 degrees of right lateral flexion (50 degrees), and 
16 degrees of left lateral extension (50 degrees).  He stated 
that motion stopped when pain started.  He also stated that 
it was not possible to state to what extent the range of 
motion was additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use or during 
flare-ups.  The examiner added that there was objective 
evidence of painful motion, spasm, weakness, and tenderness.  
He noted the veteran sat in a chair very awkwardly and got up 
awkwardly, but that his gait was "fairly good."  
Musculature of the back was "satisfactory."  Deep tendon 
reflexes were 2+ and equal.  The examiner entered a diagnosis 
of post discectomy degenerative joint disease of the 
lumbosacral spine with loss of function due to pain.  He 
added that it was impossible for him to differentiate between 
the findings attributable to the veteran's service-connected 
lumbosacral strain and the non-service-connected 
postoperative residuals of the compressed laminectomy due to 
spinal stenosis.

In a statement from the veteran, dated April 2002, he stated 
he had been retired in December 2001 due to his post-
traumatic stress disorder, which had "permanently 
disqualified" him from doing his job.  In another statement, 
dated October 2002, he stated he had been retired from his 
job and was on Social Security due to his post-traumatic 
stress disorder.  

An April 2004 VA hospitalization summary report shows that 
the veteran was hospitalized for post-traumatic stress 
disorder and bipolar disorder.  The examiner stated that the 
veteran was unemployed and was "100 percent 
service[]connected."  He stated the veteran last worked in 
1994 for a trucking company and that since that time, he had 
worked "a few odd jobs but has not worked since 1997."  The 
examiner stated, "Given the chronic nature of his post-
traumatic stress disorder symptoms and the severity of his 
symptoms, the patient is not capable of gainful employment 
and should be considered totally disabled."

A January 2005 VA examination report shows that the veteran 
reported he had worked in security for 12 years and had 
retired in December of 2001 on a medical basis "due to his 
back complaints."  The examiner stated that the veteran was 
able to get up and down from the chair with "minimal 
difficulty."  He noted the veteran was sitting in a 
"leaning-over position" because that was more comfortable 
for him.  He stated the veteran got on and off the examining 
table with minimal to moderate difficulty.  He could heel-
and-toe walk well and had minimal "but definite" straight 
leg raising pain on the left but no positive sciatic tension 
signs.  Reflexes in the knees were 1+ on the left and absent 
on the right.  Ankle reflexes were absent bilaterally.  
Pinprick sensation was diminished in the L5 and S1 
distributions in the left foot and calf, and in the L5 
distribution in the right foot and calf.  There was no 
further limitation of motion due to weakness, fatigability, 
or incoordination following the repetitive portions of the 
examination.  The examiner entered diagnoses of lumbar strain 
and spinal stenosis.  He noted that he was unable to 
differentiate between the symptoms associated with the lumbar 
strain and those associated with the lumbar laminectomy; 
however, he stated that the veteran's symptoms "are 
predominantly due to his laminectomy and the post laminectomy 
problems that are normally incurred."

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating diseases or injuries of 
the spine in September 2002 and again in September 2003.  The 
criteria for evaluating neurological conditions have not 
changed during the appeal period.  The Board notes that when 
a regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion are 
from zero to 30 degrees, and left and right lateral rotation 
are from zero to 30 degrees.  Id.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  Id.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Id.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's absent ankle reflexes are evaluated under 
Diagnostic Code 8520, which addresses paralysis of the 
sciatic nerve.  Total paralysis of the sciatic nerve is 
manifested by the foot dangling and dropping, no active 
movement possible of the muscles below the knee, and 
"weakened or (very rarely) lost" flexion of the knee.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  Mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  Id.  An 80 percent 
disability rating is warranted for complete paralysis of the 
sciatic nerve.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right lower extremity

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for absent ankle reflexes 
and diminished pinprick sensation, right foot and calf, as 
the evidence does not show that the veteran has any more than 
mild incomplete paralysis of the right lower extremity.  In 
January 1997, the veteran reported leg pain and underwent an 
epidural injection.  In May 1998, the examiner stated that he 
could not detect any neurological abnormalities.  In 
September 2000, the examiner stated that deep tendon reflexes 
were 2+ and equal.  In January 2005, the examiner stated that 
reflexes in the right knee were absent.  Ankle reflexes were 
absent as well.  Pinprick sensation was diminished in the L5 
distribution in the right foot and calf.  The veteran was 
able to heel-and-toe walk well.  He was able to get up from 
the chair with minimal difficulty.  He was able to get on and 
off the examining table with minimal to moderate difficulty.  
Such findings establish no more than mild incomplete 
paralysis of the right lower extremity.  

B.  Left lower extremity

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for absent ankle reflexes 
and diminished pinprick sensation, left foot and calf, as the 
evidence does not show that the veteran has any more than 
mild incomplete paralysis of the left lower extremity.  In 
January 1997, the veteran reported leg pain and underwent an 
epidural injection.  In May 1998, the examiner stated that he 
could not detect any neurological abnormalities.  In 
September 2000, the examiner stated that deep tendon reflexes 
were 2+ and equal.  In January 2005, the examiner stated that 
reflexes in the left knee were 1+.  Ankle reflexes were 
absent.  Pinprick sensation was diminished in the L5-S1 
distribution in the left foot and calf.  The veteran was able 
to heel-and-toe walk well.  He was able to get up from the 
chair with minimal difficulty.  He was able to get on and off 
the examining table with minimal to moderate difficulty.  
Such findings establish no more than mild incomplete 
paralysis of the right lower extremity.  

C.  Lumbar spine

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of the combined evaluation 
of 40 percent for the service-connected lower back strain and 
the sciatica of the lower extremities.  The reasons follow.

Considering the veteran's service-connected lower back strain 
under Diagnostic Code 5292, which would not contemplate the 
veteran's absent ankle jerks of the lower extremities, based 
upon the evidence dated prior to September 2003, the evidence 
shows that his limitation of motion of the lumbar spine is no 
more than moderate in degree.  While not stated under the 
former criteria, VA has not included in its Rating Schedule 
that the normal range of motion of the lumbar spine is 
90 degrees of flexion and 30 degrees of extension, 30 degrees 
of lateral flexion, and 30 degrees of rotation.  At the time 
of the October 1997 VA examination, the veteran had 
92 degrees of flexion, 30 degrees of extension, 22 degrees of 
left lateral flexion, and 27 degrees of right lateral 
flexion.  At the time of the May 1998 VA examination, the 
veteran had 40 degrees of flexion, 30 degrees of extension, 
25 degrees of lateral flexion to the right, and 20 degrees of 
lateral flexion to the left.  At the time of the September 
2000 VA examination, the veteran had 71 degrees of flexion, 
28 degrees of extension, 27 degrees of right lateral flexion, 
and 16 degrees of left lateral flexion.  The Board finds that 
these ranges of motion show that the veteran's limitation of 
motion of the lumbar spine, on the whole, is no more than 
moderate in degree.  At the time of the 1997 examination, it 
was almost full for all ranges.  

At the time of the 1998 examination, the veteran's flexion 
was limited by approximately 50 percent, however, at that 
time, he had recently undergone a laminectomy, which surgery 
was unrelated to the service-connected disability.  The other 
ranges of motion were no more than slightly limited.  
Additionally, it must be noted that the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2004).  By 2000, the 
veteran's range of motion was no more than moderately 
limited.  The preponderance of the evidence is against a 
finding that the veteran has any more than moderate 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  

Considering the veteran's service-connected lower back strain 
under Diagnostic Code 5295, based upon the evidence dated 
prior to September 2003, the disability would warrant no more 
than a 20 percent evaluation.  The 20 percent evaluation 
contemplates muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  In order to warrant a 40 percent evaluation, the 
evidence would need to show severe lumbosacral strain, which 
is not shown in the 1997, 1998, 2000, and 2005 examination 
reports.  In October 1997, the veteran walked without a limp.  
In May 1998, he walked without an assistive device.  There 
was evidence of spasm at that time.  In September 2000, the 
examiner stated the veteran's gait was "fairly good," 
although the veteran stated he used a TENS unit 95 percent of 
the time and used a cane when he was not at work.  As stated 
above, the veteran's loss of range of motion of the lumbar 
spine is no more than moderate.  The preponderance of the 
evidence is against findings of evidence of listing of the 
whole spine to the opposite side, a positive Goldwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space.  The 
musculature of the veteran's back has been reported as 
"good" and "satisfactory" throughout the appeal period.  
Moderate lumbosacral strain warrants no more than a 
20 percent evaluation.  Under Diagnostic Code 5295.

Considering the veteran's service-connected lower back strain 
under Diagnostic Code 5293, which would include the veteran's 
neurological symptoms, the Board finds that the preponderance 
of the evidence is against a finding that he meets the 
criteria for a 60 percent evaluation.  In the May 1998 
examination report, the examiner stated he was unable to 
detect any neurological abnormalities.  In September 2000, 
the examiner stated that there was evidence of muscle spasm 
and deep tendon reflexes were 2+ and equal.  Such clinical 
findings are against a finding that the veteran has 
pronounced intervertebral disc syndrome, and thus his 
disability picture would not warrant a 60 percent evaluation 
under Diagnostic Code 5293.  

Considering the veteran's disability from September 2002 
onward under the amended criteria for Diagnostic Code 5293, 
the Board finds that the preponderance of the evidence is 
against a finding that the disability meets the criteria 
under the 40 percent evaluation based upon incapacitating 
episodes.  The veteran has not reported any incapacitating 
episodes related to his lumbar spine.  The RO has evaluated 
the veteran's orthopedic symptoms and the neurological 
symptoms separately, and the Board has addressed the 
separate evaluations above.

The Board is aware that the changes made to the criteria for 
evaluating diseases of the spine are based solely upon range 
of motion.  Unfortunately, the January 2005 examination 
report does not show the veteran's range of motion of the 
lumbar spine.  However, in reviewing the three prior 
examinations, where the veteran's range of motion was 
reported, none of those ranges would warrant any more than a 
20 percent evaluation under the amended criteria.  In fact, 
the ranges of motion reported in the 1997 and 2000 
examinations would warrant no more than a 10 percent 
evaluation.  The ranges of motion reported in the 1998 
examination would warrant no more than a 20 percent 
evaluation.  Therefore, even under the amended criteria, no 
more than a 20 percent evaluation is warranted for the lower 
back strain based upon the veteran's orthopedic symptoms.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In October 
1997, the examiner stated the veteran walked without a limp 
and without a cane or other assistive device.  There was 
"slight" objective evidence of pain on motion.  In May 
1998, the examiner stated that the veteran would have an 
additional 15 percent impairment during a flare-up.  He noted 
the veteran did not use an assistive device.  In both May 
1998 and September 2000, the examiner stated it was 
impossible to state to what extent and in which degrees range 
of motion or spinal function was additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.  The examiner commented 
that the veteran had painful motion and weakness.  In January 
2005, the examiner stated that there was no further 
limitation of motion due to weakness, fatigability, or 
incoordination.  The Board finds that the combined evaluation 
of 40 percent for the service-connected lumbar spine 
contemplates objective evidence of pain and weakness that has 
been reported by medical professionals, and thus no more than 
the combined 40 percent evaluation is warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a higher evaluation than 
the 10 percent evaluation, he was correct, and the RO granted 
a 20 percent evaluation and then granted two, separate 
10 percent evaluations for the neurological symptoms 
associated with the lower extremities, bringing the veteran's 
combined evaluation for the lower back strain to 40 percent.  
However, to the extent that the veteran has stated that he 
warrants more than the combined 40 percent evaluation, the 
medical findings do not support his assertions for the 
reasons laid out above.  The Board accords more probative 
value to the objective clinical findings made by medical 
professionals than to the veteran's statements as to his 
symptomatology in connection with a claim for increased 
benefits.  The preponderance of the evidence is against a 
finding that the service-connected lower back strain, absent 
ankle reflexes and diminished pinprick sensation, right foot 
and calf associated with lower back strain, and absent ankle 
reflexes and diminished pinprick sensation, left foot and 
calf associated with lower back strain, warrant any more than 
a combined evaluation of 40 percent, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

D.  Extra-schedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2004).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected lower 
back strain, absent ankle reflexes and diminished pinprick 
sensation, right foot and calf associated with lower back 
strain, and absent ankle reflexes and diminished pinprick 
sensation, left foot and calf associated with lower back 
strain warrant extra-schedular evaluations.  However, the 
clinical presentations of the veteran's service-connected 
disability are neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  See id.  The record, moreover, does not reflect 
frequent periods of hospitalization due to the disability or 
interference with employment to a greater degree that that 
contemplated by the regular schedular standards, which are 
based on average impairment of employment.  

The Board is aware that at the January 2005 examination, the 
veteran stated he retired in December 2001 after working in 
security for 12 years due to his back complaints.  However, 
in a statement from him, dated April 2002, the veteran stated 
he was "permanently disqualified" from his job because of 
his post-traumatic stress disorder.  In another statement 
from the veteran, dated October 2002, he stated that he was 
on Social Security disability benefits due to post-traumatic 
stress disorder.  In an April 2004 VA hospitalization summary 
report, it shows that the veteran reported that he had worked 
"a few odd jobs" but had "not worked since 1997."  The VA 
examiner stated that the veteran was unable to work due to 
the severity of the veteran's post-traumatic stress disorder 
symptoms.  Thus, there is a conflict in the record as to why 
the veteran stopped working in December 2001.  Prior to the 
January 2005 examination, the veteran had not attributed his 
inability to work to the service-connected low back disorder.  
Then, when examined for his back, the veteran changed his 
story, and stated that he had stopped working because of his 
low back disorder.  The Board has accorded lessened probative 
value to the veteran's January 2005 allegation.  Further, a 
medical professional has stated that the veteran cannot work 
due to post-traumatic stress disorder.  No medical 
professional has stated that the veteran was unable to work 
as a result of his back complaints.  Therefore, the Board 
does not find that marked interference with employment is 
shown based upon the service-connected lower back strain with 
absent ankle reflexes in the lower extremities.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a combined evaluation in excess of 40 percent 
for lower back strain with absent ankle reflexes in the lower 
extremities is denied.



________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


